Citation Nr: 1413387	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-13 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for left ankle osteochondritis dissecans, rated 20 percent disabling.

2.  Entitlement to an increased rating for right ankle osteochondritis dissecans, rated 20 percent disabling.

3.  Entitlement to an increased rating for hypertension, rated 10 percent disabling.

4.  Entitlement to an increased rating for internal hemorrhoids, rated 10 percent disabling.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for a right hip disability. 

7.  Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran had active service from July 1989 to December 1994.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board remanded this matter for further development in April 2013.  

In January 2013, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

During his January 2013 Board hearing, the Veteran affirmatively indicated that he was gainfully employed and not seeking entitlement to a total disability rating based on individual unemployability (TDIU).  Accordingly, the Board finds that entitlement to a TDIU is not part of the higher rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).  

The Board notes that in the supplemental statement of the case (SSOC) dated in September 2013, there is a typographical error, as the SSOC indicates that the treatment records reviewed were from January 9, 2013 through June 19, 2013, whereas the electronic file indicates that the dates of those treatment records were from January 9, 2012 through June 19, 2013.

The issues of service connection for right shoulder, left shoulder, left knee, heart, and vision disabilities, and for higher ratings for pes planus and back disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Board notes that additional evidence was received at the Board in October 2013.  However, this evidence is only pertinent to the issues addressed in the REMAND portion of the decision below.  

The issues of service connection for left hip, right hip, and right knee disabilities, and increased ratings for left ankle and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension has been characterized by diastolic pressure that is not predominantly 110 or more, and the systolic pressure is not predominantly 200 or more.  

2.  The Veteran's hemorrhoids are not characterized by persistent bleeding and secondary anemia, or fissures.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.104, Diagnostic Code (DC) 7101 (2013).

2.  For the entire period on appeal, the criteria for a disability rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 3.102, 3.321, 4.114, DC 7336 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in September 2008.  The letter was presented prior to initial adjudication.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his hypertension and hemorrhoids claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate the hypertension and hemorrhoids claims.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for higher ratings and specifically sought to identify any pertinent evidence not currently associated with the claims.  Accordingly, the Veteran is not shown to be prejudiced on this basis. 

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The claimant was provided the opportunity to present pertinent evidence.  The record contains records of medical treatment received from VA and private treatment providers.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran has undergone VA examinations in conjunction with this appeal.  In this regard, the VA examination reports contain the pertinent clinical findings relevant to the pertinent diagnostic codes.  The Board notes that these VA examiners were provided with an accurate history, the Veteran's history and complaints were recorded, the examination reports set forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiners offered the necessary findings.  Therefore, the Board finds the VA examination reports to be sufficient and adequate for rating purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

As noted above, this case was previously before the Board in April 2013.  In the April 2013 remand, the Board instructed that the Veteran be asked to submit lay statements related to his claims, that VA treatment records since May 2012 be obtained, and that the Veteran undergo VA examinations.  The Veteran was asked to submit lay statements related to his claims in May 2013.  The outstanding VA treatment records were obtained in June 2013.  The Veteran underwent VA examinations in August 2013.  The directive of the April 2013 remand has thus been accomplished.  The Board has a duty to ensure substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claims, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claims below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "(w)hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04. 

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."). 

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Hypertension

Criteria & Analysis

In a March 1995 rating decision, the RO granted service connection for hypertension and assigned a noncompensable evaluation.  An April 1998 rating decision assigned a 10 percent disability rating for hypertension, effective December 29, 1994.  A March 2004 rating decision continued the 10 percent rating for hypertension.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not file a notice of disagreement with the March 2004 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the March 2004 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  The Veteran filed the increased rating claim on appeal in July 2008; his hypertension is currently rated under DC 7101.

Diagnostic Code 7101 provides ratings for hypertensive vascular disease (hypertension and isolated systolic hypertension).  Hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control, is rated 10 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling.  Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.  

Note (1) to Diagnostic Code 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  

The Board finds that the Veteran's diastolic pressure is not predominantly 110 or more, and the systolic pressure is not predominantly 200 or more.

The Veteran underwent a VA examination in August 2008.  He stated that he had to take medication every day.  He reported that he did not experience any functional impairment from this condition.  The Veteran had blood pressure readings of 162/104 (systolic/diastolic), 162/104, and 162/104.  

The Veteran underwent another VA examination in April 2012.  He had blood pressure readings of 130/80, 128/80, and 130/80.  

The Veteran underwent another VA examination in August 2013.  He denied surgery for hypertension and hospitalization in the previous year.  He stated that he missed one day of work that year due to hypertension.  He had blood pressure readings of 128/84, 124/80, and 126/82.  

After reviewing all of the clinical evidence and subjective complaints during the period on appeal, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's hypertension is not warranted under 38 C.F.R. § 4.104, Diagnostic Code 7101, because his diastolic pressure is not predominantly 110 or more, and the systolic pressure is not predominantly 200 or more.

Hemorrhoids

Criteria & Analysis

In a March 1995 rating decision, the RO granted service connection for rectal pain and bleeding and assigned a noncompensable evaluation.  An August 2003 rating decision assigned a 10 percent evaluation for internal hemorrhoids, effective January 17, 2003.  Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The Veteran did not file a notice of disagreement with the August 2003 rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the August 2003 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2013).  The Veteran filed the increased rating claim on appeal in July 2008; his internal hemorrhoids are currently rated under DC 7336.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 10 percent rating applies where the hemorrhoids are large or thrombotic, and irreducible, with excessive redundant tissue evidencing frequent recurrences.  A 20 percent rating applies where there is persistent bleeding and secondary anemia, or fissures.

The Veteran underwent a VA examination in August 2008.  He reported anal itching, diarrhea, pain, a nagging feeling to empty bowel, swelling and burning sensation, and feeling like he did not wipe.  He denied perianal discharge and leakage of stool.  He stated that the hemorrhoids were constant.  He denied hospitalization or surgery for this condition.  He reported that sitting made the condition worse.  

Upon physical examination, rectal examination did not reveal any fissure or rectal bleeding.  Internal hemorrhoids were present on rectal examination which were not reducible.  There was no evidence of bleeding.  Thrombosis was absent.  There was no evidence of frequent recurrence, without excessive redundant tissue.  The examiner diagnosed internal hemorrhoids.  The rectum condition did not cause significant anemia and there were no findings of malnutrition.  The effect on usual occupation was swelling in the rectum because the Veteran sat a lot.  

The Veteran underwent another VA examination in April 2012.  He denied any surgery for the hemorrhoids.  He denied bleeding, hemorrhoid problems, or rectal pain.  

Upon physical examination, external hemorrhoids were present and reducible.  There was no bleeding.  The Veteran did not have any chronic anemia and did not appear to be anemic.  The examiner diagnosed internal and external reducible hemorrhoids.  

The Veteran underwent another VA examination in August 2013.  He reported bright red blood per rectum and feeling like he needed to wipe himself.  He denied surgeries and hospitalizations in the previous year.  He denied any effect on employment.  He stated that the hemorrhoids were mild or moderate with occasional bleeding.  

Upon physical examination, there were no external hemorrhoids, anal fissures, or other abnormalities.  The examiner diagnosed internal or external hemorrhoids.  The examiner noted that the Veteran was not anemic.  

After reviewing all of the clinical evidence and subjective complaints during the pendency of the claim, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 10 percent for the Veteran's internal hemorrhoids is not warranted under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Although the Veteran reported occasional bleeding in August 2013, the findings of the VA examiners show that the Veteran does not have persistent bleeding.  Moreover, the findings of the VA examiners do not show, nor does the Veteran contend, that he has anemia or fissures.  Thus, an evaluation in excess of 10 percent for the Veteran's internal hemorrhoids is not warranted.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the applicable rating criteria adequately contemplate the manifestations of the Veteran's hypertension and hemorrhoids.   The rating criteria are therefore adequate to evaluate the disabilities, and referral for consideration of extraschedular rating is not warranted. 


ORDER

A disability rating in excess of 10 percent for hypertension is denied.

A disability rating in excess of 10 percent for internal hemorrhoids is denied.  


REMAND

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court in Stegall has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. at 271.  Thus, while the Board regrets the additional delay in this case, for the reasons discussed below, the case must be returned to the AMC/RO.

In April 2013, the Board remanded the left and right hip claims to schedule the Veteran for a VA examination to, in part, provide an opinion as to whether the left and right hip disabilities were caused or aggravated by any service-connected disability.  The Veteran underwent a VA examination in August 2013.  The examiner opined that it is less likely than not that the bilateral hip disorders are secondary to the service-connected disabilities.  However, the examiner did not opine as to whether the bilateral hip disorders were aggravated by any service-connected disability.

In El-Amin v. Shinseki, 26 Vet. App. 136 (2013), the Court vacated a decision of the Board where a VA examiner did not specifically opine as to whether a disability was aggravated by a service-connected disability.  Here, because there is no medical opinion addressing the secondary aspect of the Veteran's bilateral hip disability claim, i.e., whether he has a bilateral hip disability that was caused or aggravated by his service-connected disabilities, to include the aggregate impact of those disorders, the Board finds that soliciting such an opinion is necessary to adjudicate this appeal.

Additionally, in October 2013, the Veteran submitted private medical records related to his ankles, hips, and right knee.  In a letter dated in January 2014, the Veteran expressly declined to waive his right to have the RO review the evidence in the first instance.  A remand is therefore required.  See 38 C.F.R. § 20.1304(c) (2013).

Finally, outstanding records should be obtained on remand, as ongoing VA treatment records dated after June 2013 have not been associated with the Veteran's physical or electronic claims file.  Although the Veteran underwent VA examinations in accordance with the April 2013 Board remand, after the outstanding VA records are requested and obtained on remand, a left and right ankle examination should be obtained, and a supplemental VA opinion should be obtained with regard to the right knee disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or who were contemporaneously informed of left ankle and right ankle disabilities, and the nature, extent and severity of his left hip, right hip, and right knee symptomatology, including any possible relationship to service or service-connected disability.  He should be provided an appropriate amount of time to submit this evidence.

2.  Obtain all outstanding VA hospitalization and treatment records, including from VA fee-basis providers, if any, for any ankle, hip, or right knee, disability.  Any negative response(s) should be in writing and associated with the claims folder, to include notation that no additional records are available on the Virtual VA system.

3.  After associating all outstanding records with the claims file, either physically or electronically, schedule the Veteran for an appropriate VA examination to determine the nature, extent, frequency and severity of any orthopedic impairment related to the Veteran's left and right ankle disabilities.  The claims folder should be made available to, and reviewed by the examiner.  The examiner should record the full history of the respective disorders, including the Veteran's account of symptomatology. 

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion, if any, is present, on both flexion and extension.  Further, the examiner should indicate whether the limited motion of the ankle, if any, is best characterized as marked or moderate.  Further, the examiner should note the presence, or absence, of (i) ankylosis of the subastragalar or tarsal joint, noting poor or good weight-bearing position; (ii) malunion of the os calcis or astragalus, noting marked or moderated deformity; and (iii) astragalectomy.

All provided opinions should be supported by a clearly stated rationale.  All necessary tests should be conducted and reported in detail in the provided examination report. All findings and conclusions should be set forth in a legible report.

4.  After associating all outstanding records with the claims file, either physically or electronically, send the claims folder to the examiner who conducted the August 2013 VA examination, or if the examiner is no longer available, a suitable replacement, to request that the examiner prepare an addendum to the reports.  The Veteran need not be re-examined unless an examination is deemed necessary.  If a physical examination is deemed necessary, all indicated testing should be accomplished. The claims file should be made available to and reviewed by the examiner. 

The examiner should identify all pathology found to be present with respect to the respective right and left hips and right knee.  Then, as to each condition, please opine as to whether it is at least as likely as not that it:

(a) was caused by military service; 

(b) had its onset during military service or within one year of separation; 

(c) was caused by any service-connected disability, specifically including bilateral ankle osteochondritis dissecans, bilateral pes planus, or lumbar strain with degenerative disc disease; and 

(d) was aggravated by any service-connected disability, to include the combined impact of his service-connected disabilities, specifically including bilateral ankle osteochondritis dissecans, bilateral pes planus, or lumbar strain with degenerative disc disease.

In providing the requested opinions, the examiner must consider (i) the Veteran's report of symptomatology; (ii) the May 2008 private record suggesting the Veteran's right ankle disability affects his right knee disability; (iii) the April 2012 VA examination; and (iv) any medical evidence deemed pertinent. 

In offering the requested opinions the examiner must acknowledge and discuss the Veteran's competent and credible account as to the onset and chronicity of symptoms.

All findings and conclusions should be set forth in a legible report. 

5.  Then, readjudicate the Veteran's appeal, to include increased ratings for left and right ankle osteochondritis dissecans, and service connection for left hip, right hip, and right knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


